               Case 2:20-cv-01595-RSM Document 8 Filed 12/14/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    SCOTT FRANCIS ICEBERG,

 9                                   Plaintiff,             CASE NO. C20-1595-RSM

10            v.
                                                            ORDER GRANTING APPLICATION
11    KING COUNTY SUPERIOR COURT, et al.,                   TO PROCEED IN FORMA PAUPERIS

12                                   Defendants.

13

14          Because plaintiff does not appear to have funds available to afford the $402.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s amended IFP application (Dkt. 1 & 6) is GRANTED. The Clerk of the Court

17   is directed to send a copy of this Order to plaintiff and to the assigned District Judge.

18          DATED this 14th day of December, 2020.

19

20                                                          A
                                                            Mary Alice Theiler
21                                                          United States Magistrate Judge

22

23


     ORDER GRANTING IFP APPLICATION
     PAGE - 1
